DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (US 20040129692 A1).
Regarding claim 1, Kim discloses an oven comprising: 
a main body having a cooking chamber (Fig. 4); 
5a door (300) configured to open and close the cooking chamber; 
a handle disposed at an upper portion of a front surface of the door (Fig. 4); 
a blowing fan (800) disposed above the cooking chamber to blow air sucked from outside of the main body (Fig. 4); 
a discharge passage (space between the heater cover 400 and the top of the housing 100, Fig. 4) configured to allow air sucked by the blowing fan to be 10discharged (via outlet 130) to the outside of the main body (Fig. 7); and 
an air guide (910 and/or 920) disposed at one end (it’s disposed at a downstream and upstream end) of the discharge passage to separate the flow of air discharged through the discharge passage into an upper part and a lower part (Fig. 4).  

Regarding claim 2, Kim discloses wherein 15the air guide (920, Fig. 4) is disposed at an upper portion (upper half portion) of a front panel (panel with outlet 130) provided on a front of the main body.  
Regarding claim 4, Kim discloses wherein the discharge passage is formed by a passage base (400, Fig. 4) disposed above the cooking chamber and a passage cover (top panel of the outer case 100, Fig. 4) covering the passage base, and 5the air guide (920) is disposed between an upper portion of the front panel (panel with outlet 130) and the passage cover (the air guide would intersect a diagonal line drawn between the front panel and the passage cover).  
Regarding claim 5, Kim discloses an electric component room (space housing the electric heaters 410, 420, Fig. 4) provided above the cooking chamber to 10accommodate electric components (410, 420), and an electric component room cover (400+500) covering a front surface (500) of the electric component room, wherein the air guide (910/920) is disposed between the upper portion of the front panel (panel with outlet 130) and the electric component room cover (the air guide would intersect a diagonal line drawn between the upper portion of the front panel and the electric component room cover).  
Regarding claim 8, Kim discloses wherein 5the air guide comprises a guide part (partition 910, but not including the upstream inclined portion adjacent the fan outlet) configured to guide air discharged through the discharge passage, and a mounting part (inclined portion of air guide 910 that is connected to the fan outlet) extending from the guide part to mount the air guide.  
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim II (KR 20010108981A).
Regarding claim 1, Kim II discloses an oven comprising: 
a main body having a cooking chamber (204); 
5a door configured to open and close the cooking chamber (Fig.); 
a handle (horizontal protrusion extending from the door, see Fig.) disposed at an upper portion of a front surface of the door; 
a blowing fan (207) disposed above the cooking chamber to blow air sucked from outside of the main body; 
a discharge passage (space between the cooktop 201 and the cooking chamber 204, see second figure) configured to allow air sucked by the blowing fan to be 10discharged to the outside of the main body (Fig) (note: all air flows must eventually discharge from the main body in order for the system to operate); and 
an air guide (angled portion 209 + horizontal portion) disposed at one end (front end) of the discharge passage to separate the flow of air discharged through the discharge passage into an upper part and a lower part (Fig).  
Regarding claim 3, Kim II discloses a cooking chamber passage (211) provided at an upper portion of the cooking 20chamber to discharge air in the cooking chamber to the discharge passage, wherein the air guide (209) is configured to move a part of air discharged through the discharge passage upward (into opening 208) to prevent water vapor discharged to the discharge passage through the cooking chamber passage from coming into contact with the handle together with air discharged through the discharge passage.


Allowable Subject Matter
Claims 6, 7, 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762